Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Jeffery Wade Gordon, Appellant                        Appeal from the 369th District Court of
                                                      Cherokee County, Texas (Tr. Ct. No.
No. 06-19-00224-CR         v.                         20946). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Burgess participating.

         As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
order to pay attorney fees and restitution, to reflect that the amount of attorney fees and
restitution owed is “$0.00,” and to reflect that Jeffery Wade Gordon was convicted of a state jail
felony. We also modify the clerk’s bill of costs by deleting the assessment of attorney fees,
court-appointed investigator fees, and video fees and to reflect that the amount of attorney fees,
investigator fees, and video fees is “$0.00.” As modified, we affirm the judgment of the trial
court.
         We note that the appellant, Jeffery Wade Gordon, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 21, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk